                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:19-CV-00312-GCM
 WEST INVESTMENT FOREIGN
 SHARES, LLC,
 FIDUS INVESTMENT
 CORPORATION,

                   Plaintiffs,

      v.                                                          ORDER

 JOHN SHAW,
 MCCOLLUM BUSINESS, LLC,
 GROVE 1005, LLC,
 DANIEL A. MCCOLLUM,

                   Defendants,

 v.

 DRIVETRAIN, LLC,
 TIM DAILEADER,
 HURON CONSULTING GROUP,
 INC.,

           Third-Party Defendants.



           THIS MATTER is before the Court upon Defendant Daniel A. McCollum’s Motion to

Seal and Incorporated Memorandum in Support [ECF Doc. 85].

           When a party makes a request to seal judicial records, the Court must (1) give the public

notice and a reasonable opportunity to challenge the request to seal; (2) “consider less drastic

alternatives to sealing;” and (3) if it decides to seal, make specific findings and state the reasons

for its decision to seal rather than choosing other alternatives. Virginia Dep’t of State Police v.

Washington Post, 386 F.3d 567, 576 (4th Cir. 2004). In accordance with the law of this Circuit as




            Case 3:19-cv-00312-GCM Document 87 Filed 12/08/20 Page 1 of 2
well as the Local Rules, the Court has considered the Motion to Seal, the public’s interest in access

to such materials, and alternatives to sealing. The public has been provided with adequate notice

and an opportunity to object to the Defendant McCollum’s motion. Defendant McCollum filed

his motion on December 2, 2020 and it has been accessible to the public through the Court’s

electronic case filing system since that time. The Court determines that no less restrictive means

other than sealing is sufficient because a public filing of such materials would potentially endanger

Defendant McCollum’s Fifth Amendment rights, his interest in adequately defending his civil

case, and the interest of the government in its ongoing criminal investigation. The Court concludes

that the sealing of these documents is narrowly tailored to serve the interest of protecting

information related to the ongoing criminal investigation.

        IT IS THEREFORE ORDERED that Defendant Daniel A. McCollum’s Motion to Seal

and Incorporated Memorandum in Support [ECF Doc. 85] is hereby GRANTED, and the Motion

to Stay Pending Resolution of Criminal Investigation and Incorporated Memorandum in Support

of his Motion to Stay, as well as any responses, replies, or other documents related to the same

shall be filed under seal until further order of this Court.

        SO ORDERED.



                                         Signed: December 8, 2020




         Case 3:19-cv-00312-GCM Document 87 Filed 12/08/20 Page 2 of 2
